 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-01284-001-PHX-SMM
10                 Plaintiff,                             CR-18-00530-001-PHX-SMM
11   v.                                               ORDER
12   Jose Araujo-Dominguez,
13                 Defendant.
14
15
16          On September 25, 2018, Magistrate Judge James F. Metcalf issued "Findings and
17   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Admission."
18   Magistrate Judge Metcalf recommends to the District Court that this Judge accept the
19   Defendant's plea of guilty and admission, subject to the Court's acceptance of the Plea
20   Agreement. Having reviewed this matter de novo, and no objections having been filed
21   pursuant to 28 USC § 636(b)(1), the Court accepts the Recommendation of Magistrate
22   Judge Metcalf.
23          Accordingly,
24          IT IS HEREBY ORDERED accepting the Defendant's plea of guilty and
25   admission.
26          IT IS FURTHER ORDERED that the plea agreement will not be accepted or
27   rejected at this time but the matter will be referred to the Probation Office for report and
28   recommendation. In this connection, the Defendant may be interviewed by the Probation
 1   officer and the Court will inspect the presentence report for the purpose of determining
 2   whether to accept or reject the plea agreement.
 3         Dated this 18th day of October, 2018.
 4
 5
 6                                                     Honorable Stephen M. McNamee
 7                                                     Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
